Citation Nr: 1542247	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date of service connection for left tarsal coalition of the subtalar joint earlier than September 11, 2008.

2.  Entitlement to an effective date of service connection for right tarsal coalition of the subtalar joint earlier than September 11, 2008.

3.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected status post left triple arthrodesis and left foot pesplanovalgus rigid deformity, in effect from October 1, 2009 to November 30, 2009.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the Board notes that the Veteran's original claims folder has been lost, and efforts by the RO to locate the file have been unsuccessful.  A "rebuilt" claims folder has been prepared, but a number of relevant documents are not of record.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the original claims folder is unavailable, a brief review of the procedural history of the claims currently before the Board is warranted.  In this regard, the record reflects that service connection for bilateral pes planus with tarsal (ankle) coalition was denied by rating decision dated May 4, 1993.  See October 21, 1997 Rating Decision.  A rating decision dated October 21, 1997 denied reopening.  See id. (noting that a claim to reopen was received on June 17, 1997).  On January 26, 2004, the Veteran again filed a claim to reopen the issue of entitlement to service connection for the bilateral foot and ankle condition.  See Notification Letter dated November 23, 2004 (noting that the Veteran filed a claim to reopen that was received on January 26, 2004).  By letter dated in November 2005, VA notified the Veteran that his claims file could not be located and requested that he resubmit copies of any documentation that he had or complete the enclosed statement in support of claim (VA Form 21-4138) describing the evidence that supported his claim.  See Notification Letter dated November 23, 2004.  The Veteran did not respond to that request, and a February 2005 determination denied the claim to reopen because no additional information had been received.  See Notification Letter and Determination dated February 2, 2005. 

In September 2008, the Veteran submitted a claim to reopen his claim for service connection for a left ankle and bilateral foot disability.  A July 2009 rating decision granted service connection for tarsal coalition of the left and right subtalar joints.  That rating decision assigned a 20 percent evaluation for the left subtalar joint, and a 10 percent evaluation for the right, both effective September 11, 2008, the date of receipt of his claim to reopen.  The Veteran subsequently perfected an appeal of the effective dates assigned.  See December 2009 Notice of Disagreement; March 2011 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).  

As concerning his claim for the extension of his temporary total rating under 38 C.F.R. § 4.30 due to treatment for a service-connected status post left triple arthrodesis and left foot pesplanovalgus rigid deformity (left foot disability), a July 2010 rating decision granted a temporary total rating based on surgical treatment necessitating convalescence for the period from October 1, 2009 to November 30, 2009.  The Veteran then perfected an appeal concerning the termination of his temporary total rating on December 1, 2009.  See August 2010 Notice of Disagreement; March 2011 VA Form 9.  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  



A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims processing systems reveals additional documents and records pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for bilateral pes planus with tarsal coalition was denied by a May 1993 rating decision.  The Veteran did not appeal this decision. 

2.  The Veteran filed a petition to reopen his claim for service connection for bilateral pes planus with tarsal coalition on September 11, 2008.

3.  Relevant official service department records were obtained in November 2008.

4.  The Veteran had severe postoperative residuals that required bracing and continued use of crutches for 12 months as a result of his October 2009 left foot surgery.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of April 27, 1993, for the grant of service connection for tarsal coalition of the left and right subtalar joints have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.159(c), 3.400 (2015).

2.  The criteria have been met for an extension of a temporary total rating for an additional 11 months, so for a total of 12 months following his October 1, 2009 surgery.  38 C.F.R. § 4.30 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Here, the Board is granting an effective date of April 27, 1993 for service connection for tarsal coalition of the left and right subtalar joints, which is the day following his discharge from active service and is the earliest available effective date for those disabilities.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   The Board is also granting an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for the service-connected left foot disability for an additional 11 months, so for a full year of convalescence following his October 1, 2009 left foot surgery.  This award thus represents a complete grant of the benefits sought on appeal.  Consequently, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 20.1102 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Earlier Effective Dates

The Veteran contends that an effective date earlier than September 11, 2008 is warranted for the grant of service connection for tarsal coalition of the left and right subtalar joints.

As discussed, the record reflects that the Veteran's initial service connection claim for bilateral pes planus with tarsal (ankle) coalition was denied by rating decision dated May 4, 1993.  See October 1997 Rating Decision.  Subsequently, a June 1997 application to reopen was denied on October 21, 1997.  Thereafter, on January 26, 2004, the Veteran again filed a claim to reopen the issue of entitlement to service connection for the bilateral foot and ankle condition.  See Notification Letter dated November 23, 2004.  VA notified the Veteran that his claims file could not be located and requested that he resubmit copies of any documentation that he had or complete the enclosed statement in support of claim (VA Form 21-4138) describing the evidence that supported his claim.  See id. (requesting that the Veteran resubmit copies of any documentation that he had in his possession or complete the enclosed VA Form 21-4138 describing the evidence that supported his claim).  The Veteran did not respond to that request.  Consequently, a February 2005 determination denied the claim to reopen because no additional information had been received.  See Notification Letter and Determination dated February 2, 2005.  That letter informed the Veteran of the denial and of his appellate rights.  See 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(a) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).  Moreover, new and material evidence was not received by VA within the remainder of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The February 2005 decision thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

The Veteran petitioned to reopen the claim on September 11, 2008.  See September 2008 VA Form 21-4138.  In a July 2009 rating decision, the claim was reopened and granted effective September 11, 2008, the date of the new claim.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  In other words, as dictated by the above provisions, once a previous decision has become final, the earliest effective date of service connection for the disability addressed in that decision is the date of the petition to reopen rather than the date of the initial claim.  See id.

An exception to the general effective date rule for reopened claims, however, is provided under 38 C.F.R. § 3.156(c).  Specifically, where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  38 C.F.R. § 3.156(c)(1).  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  An award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim.  38 C.F.R. § 3.156(c)(3).

Here, as previously discussed, the Veteran's original claims file was lost.  See, e.g., Notification Letter dated November 23, 2004.  The only documentation concerning the evidence that was contained in that original claims folder is a copy of the October 1997 rating decision declining to reopen the Veteran's service connection claim for bilateral pes planus with tarsal coalition.  That rating decision lists "service medical records for the period 1991 to 1993."  Additionally, the decision references "the opinion of the Army Physical Evaluation Board."  However, none of those documents are contained in the "rebuilt" claim folder.  

In November 2008, the Veteran submitted a copy of an addendum Army Medical Evaluation Board (MEB) report and opinion dated November 3, 1992, which reflects that a bone scan of the Veteran's bilateral subtalar joints confirms the presence of "a possible calcaneotalar bar bilaterally."  The examining podiatrist found that the Veteran "does have a possible osseous bar with degenerative joint disease which has been aggravated through military service."  Importantly, there is no reference in the available evidence of record reflecting that such an addendum MEB opinion was reviewed or considered at the time of the previous denials.  To the contrary, the October 1997 decision specifically noted that there was no evidence of "material service aggravation," including in the determination of the Army Physical Evaluation Board.  Accordingly, when viewing this evidence in the light most favorable to the Veteran, the Board finds that the addendum MEB report and opinion dated November 3, 1992 was neither a part of the record at the time of the May 1993 rating decision denying service connection, nor at the time of the October 1997 rating decision denying reopening, nor at the time of the February 2005 determination that again denied reopening.

Importantly, the July 2009 VA foot examination and opinion relied primarily upon the November 1992 MEB addendum opinion in finding that the Veteran's bilateral tarsal coalition of subtalar joints was permanently aggravated by his active service.  See July 2009 VA Compensation & Pension Examination Medical Opinion (noting that "his MEB indicated that he had DJD of the subtalar joints and the prognosis is progression of the degenerative degradation").  And, in turn, the July 2009 rating decision that reopened and granted the Veteran's service connection claims based its determination entirely upon the positive medical nexus opinion of the July 2009 VA examiner.  Moreover, in discussing the evidence supporting entitlement to service connection for tarsal coalition of the left and right subtalar joints, the July 2009 rating decision specifically referenced the "page from the Medical Evaluation Board, dated November 3, 1992[, which] notes that a possible osseous bar with degenerative joint disease was aggravated by military service."  

Accordingly, based on the foregoing, the Board finds that the service records obtained in November 2008 constitute "relevant official service records that existed and had not been associated with the claims file when it first decided the claim," as they provide clear evidence of in-service aggravation of the Veteran's bilateral foot and ankle condition.  See 38 C.F.R. § 3.156(c)(1).  Furthermore, the Board finds that the July 2009 grant of service connection was "based all, or in part, on the newly received service department records."  See 38 C.F.R. § 3.156(c)(3).  

Therefore, an effective date of April 27, 1993 is warranted for the award of service connection for tarsal coalition of the left and right subtalar joints, which is the day following the Veteran's discharge from active service.  See 38 C.F.R. § 3.156(c)(3) (reflecting that an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  See also October 1997 Rating Decision (reflecting that the Veteran's initial service connection claim was denied by rating decision dated May 4, 1993, which was less than one month following his discharge from active service); 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) (reflecting that, for claims in which the requirements for service connection are met during service, the effective date will be the day following separation from service).


III.  Temporary Total Rating

The Veteran asserts entitlement to an extension of his temporary total rating under 38 C.F.R. § 4.30 beyond November 30, 2009, based on a need for convalescence following surgery for his service-connected left foot disability. 

In a rating decision dated in July 2010, the RO assigned the Veteran a temporary 100 percent rating for convalescence following left foot surgery under 38 C.F.R. § 4.30 from October 1, 2009, the date of the foot surgery, to November 30, 2009.  The Veteran contends that he is entitled to an extension of his temporary total rating for the full 12 month period that is the maximum allowable period under 38 C.F.R. § 4.30.  See August 2010 Notice of Disagreement (on VA Form 21-4138) (contending that a year of convalescence was warranted because he "was in a boot/cast for over 3 months (October to May)" and then required subsequent physical therapy).



A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Additionally, extensions of 1, 2, or 3 months beyond the initial 3 months may be made upon a determination that any of the above criteria persist beyond the initial 3 month period.  38 C.F.R. § 4.30(b)(1).  Further, upon approval of the Veterans Service Center Manager, extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations, and a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  Moreover, when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.

As noted, the Veteran's convalescent period was initially set at one month following his October 1, 2009 left foot surgery.  See July 2010 Rating Decision.  In this regard, the evidence of record reflects that the Veteran underwent left foot triple arthrodesis and left foot gastrocnemius recession at Florida Hospital Altamonte on October 1, 2009.  See October 2009 Operation Report.  The operation involved fusion of the subtalar joint and insertion of hardware, including surgical screws and a plate.  See id.  

On VA foot examination in August 2010, the VA examiner diagnosed "severe" post-operative residuals in the left foot.  The examiner identified residuals including "Pain (while standing, while walking, at rest), Swelling (while standing, while walking, at rest), Heat (while standing, while walking, at rest), Redness (while standing, while walking, at rest), Stiffness (while standing, while walking, at rest), Fatigability (while standing, while walking), Weakness (while standing, while walking), [and] Lack of endurance (while standing, while walking)."  The examiner additionally reported that the Veteran used crutches and/or a cane for ambulation.

A September 2010 VA ambulatory care note reflects that, as a result of his ankle disability, the Veteran used crutches and, occasionally, a walking cane to assist with ambulation. 

Thus, given the foregoing medical evidence reflecting that the Veteran's "severe" left foot surgery residuals required the use of crutches for ambulation, the Board finds that an additional 11 months of convalescence is warranted, bringing his total period of convalescence to 12 months, the maximum amount of time allowed under 38 C.F.R. § 4.30.  

In short, the record reflects the use of crutches to assist in ambulation through September 2010.  And the August 2010 VA examiner classified the Veteran's service connected left foot surgical residuals, status post left triple arthrodesis and left foot pesplanovalgus rigid deformity, as "severe."  Therefore, given the presence of severe postoperative residuals, including the necessity for continued use of crutches through September 2010, and resolving doubt in the Veteran's 

favor, the Veteran's convalescent period is extended to include a full 12 months following his October 1, 2009 left foot surgery.  38 C.F.R. § 4.30(a)(2), (b)(2).  See also 38 C.F.R § 3.102.


ORDER

An effective date of April 27, 1993 for the award of service connection for left tarsal coalition of the subtalar joint is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of April 27, 1993 for the award of service connection for right tarsal coalition of the subtalar joint is granted, subject to the laws and regulations controlling the award of monetary benefits.

An extension of a temporary total rating for convalescence for an additional 11 months, so through September 2010, pursuant to 38 C.F.R. § 4.30, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


